Citation Nr: 1310952	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, prior to July 18, 2012.  

3.  Entitlement to an initial increased rating for PTSD, evaluated as 50 percent disabling, since July 18, 2012.  

4.  Entitlement to a total rating based upon individual unemployability, due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder and granted service connection for PTSD, with a 30 percent evaluation, effective March 24, 2008.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of that hearing is of record and associated with the claims folder.  

In June 2012, the Board remanded the instant claim for further development.  

By rating decision of December 2012, the Appeals Management Center (AMC) increased the Veteran's 30 percent rating for PTSD to 50 percent, effective July 18, 2012.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  Therefore, the initial rating claim for an increased rating for PTSD is still in appellate status.  

The Veteran asserted that he could not work due to his PTSD and/or low back disorder.  He raised the issue of entitlement to a TDIU.  See Travel Board hearing transcript.  The Board notes that in Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised on the record.  In this case, this issue was raised during the Travel Board hearing and in fact, was partly addressed in the June 2012 Board remand.  The Board agrees with the notion that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  Therefore, it is reflected on the title page.

The issue of entitlement to a TDIU being remanded is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran's low back disorder, to include degenerative changes, had its onset in service, within one year of service discharge, or is otherwise related to his active service.  

2.  For the entirety of the appellate period, the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, difficulty understanding complex commands, forgetting to complete tasks, sleep impairment, and depressed mood; however, difficulty adapting to stressful circumstances (including work or worklike setting), inability to establish and maintain effective relationships has not been shown. 



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active service, nor may degenerative changes (arthritis) be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  The criteria for a rating of 50 percent and no more, prior to July 18,  2012 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2012).  

3.  The criteria for a rating in excess to 50 percent since July 18, 2012, for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the issue for an initial increased rating for PTSD, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112  (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

As for the service connection issues, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of a letter sent in April 2008.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2010). The RO associated the Veteran's service treatment records, private treatment record, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations in connection with the claims. The Board finds the June 2008, and July 2012 examinations related to his PTSD claim were obtained and associated with the claims.  A June 2008 VA orthopedic examination was also of record.  The VA examination reports were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  

Discussion of the Veteran's November 2011 Travel Board hearing is necessary as well.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The increased rating issue for PTSD was identified and discussed as was the service connection issue.  Information was elicited from the Veteran concerning the nature and severity of this PTSD and how the symptoms of PTSD affected his social and industrial adaptability.  The Veteran was also questioned with regard to the onset of his low back disorder and how it related to his active service.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  



Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including degenerative changes, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  

However, the Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not presumptively establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining whether an injury occurred in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet.App. 563, 567 (1996); Kessel v. West, 13 Vet.App. 9 (1999).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313   (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  


The Veteran asserts that service connection is warranted for a low back disorder based on service incurrence.  He maintains that he was a radio man in service and the large packs carried while in combat over rough terrain caused his present low back disorder.  

Service treatment records are devoid of findings or diagnoses of low back disorder or complaints in service.  Clinical evaluation of the spine on separation examination in March 1970, proved normal.  

After service, VA outpatient treatment records indicated a medical history of low back pain, with onset in 2003.  

Private treatment records from 2008 from Trinity Chiropractic and Rehabilitation show that the Veteran was treated for low back pain.  In February 2008, clinical records show that he complained of low back pain for years.  He reported he had gone to the VA, x-rays were taken and arthritis was noted.  

The Veteran underwent a VA orthopedic examination in June 2008.  He reported that while in the military, he carried a heavy radio along with equipment while in Vietnam.  He denied a specific injury at that time and denied being treated for low back pain.  He reported a gradual onset of low back pain in the 1980's when he was working in sales which required hours of driving 5 days per week for 15 years.  He complained of intermittent pain which occurred with wet and cold weather.  He also complained of low back pain 3 to 4 days per month with strenuous activity.  He stated that he engaged in self treatment and treatment by a chiropractor.  X-ray findings showed mild scoliosis with degenerative changes without acute bony pathology.  The examiner opined that it was less likely as not that the Veteran's degenerative joint disease (DJD) of the lumbar spine was caused by or the result of military service.  The examiner stated that the Veteran's service treatment records did not support injury to the lower back, and his symptoms did not occur for 15 years after separation from service.  The Veteran reported increase in his symptoms with increase in sitting and driving with his sales job.  Current symptoms were with good range of motion and X-rays supported degenerative changes to his lumbar spine which was not traumatic in nature but were a result of natural progression.  

In August 2010, the Veteran was seen by KLM Medical Services in connection with his claim for Social Security Disability.  He indicated that he had osteoarthritis that began 10 to 15 years previously.  At the time of the examination, he complained of soreness, joint pain, fatigue, tingling, and swelling.  He stated that prescription medication helped alleviate the symptoms and walking, standing, and sitting exacerbated the symptoms.  He stated that this condition affected his ability to work.  The examiner stated that osteoarthritis affected the Veteran's knees, shoulders, and back.  He made no specific findings of the Veteran's low back related to his active duty service.  

In November 2011, the Veteran submitted medical statements from his chiropractor and general practitioner on behalf of his low back claim.  The chiropractor indicated that the Veteran's low back disorder (diagnosed as lumbosacral spondylosis/ intervertebral disc syndrome) was the result of multiple traumas over the years that happened many years ago while in the military.  The low back disorder was a result of carrying heavy packs, running up mountains, and intensive combat.  His internal medicine physician indicated in his medical statement that the physical rigors of military service contributed to the Veteran's condition diagnosed as low back pain.  

The Veteran testified at a Travel Board hearing in November 2011 before the undersigned VLJ.  He testified that he was in the combat with the Marines while in service and was a radio man.  He reported that he had no problems with his low back prior to service.  He related that he had problems with his low back from carrying a heavy pack and engaging in heavy physical exercise.  He related that the pack weighed between 70 to 80 pounds.  He stated that with comrades injured and killed around him, he did not address his sore back with the clinic or talk to a doctor at that time.  He stated that he never performed manual labor.  He testified that he started going to the VA in 1995 and he was diagnosed with back problems in 2008.  He stated that his chiropractor and general practitioner said his back disorder was due to service in combat carrying the heavy weight under combat conditions.  

As to the Veteran's low back disorder claim, there was no evidence of low back complaints in service, at service discharge, or within one year of service discharge.  The June 2008 VA examiner stated that because the Veteran's service treatment records did not support injury to the low back in service and it was 15 years after service discharge before low back symptoms occurred, it was less likely as not that DJD of the lumbar spine was caused or a result of service.  The examiner also indicated that the Veteran's low back disorder was not traumatic in nature and therefore, he opined that it was a result of natural progression.  Such was the basis for the negative conclusion.  

There is evidence of present DJD of the lumbar spine, and therefore, the first element of Shedden has been established.  The Board has also considered the Veteran's statements concerning the onset of his low back disorder.  Specifically, he testified that he did not complain of a sore back when he was engaged in combat and his comrades were being injured and killed all around him.  He did serve in the Marines and his DD 214 is indicative of service as a rifleman and that he did earn a Combat Action Ribbon and a Purple Heart.  In giving due consideration to the places, types, and circumstances of his service, low back pain is conceded.  38 U.S.C.A. § 1154(a).  Accordingly, Shedden element (2) is satisfied.  

A finding of a nexus between the Veteran's current low back disorder (DJD of the lumbar spine) is still needed to satisfy Shedden element (3).  In this case, there is no indication that his possible soreness of the back or low back pain in service resulted in any DJD of the lumbar spine or any other lumbar spine disability.  The Veteran's service treatment records do not indicate any abnormalities with respect to the Veteran's lumbar spine upon separation.  The record is devoid of any competent medical evidence which even hints of a low back disorder in service.  Moreover, his medical records completed in connection with separation from service reflected normal spine results.  

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current low back disorder is causally related to active service sufficient to establish service connection.   

The post-service evidence does not reflect complaints or treatment for the Veteran's low back prior to the 1980's,when the Veteran gave medical history of low back pain while working in sales.  This was at a minimum 10 or more years following the Veteran's separation from active duty service.  Indeed, when he was seen in 2008 by VA on an outpatient basis, it was noted that the onset of his low back disorder occurred in 2003.  As such, the objective evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his low back disorder for decades, the evidence includes the Veteran's statements asserting continuity of symptoms with respect to his low back disorder since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

There is no dispute that the Veteran is competent to report symptoms of low back pain/disorder because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  

Here, the Board finds that the Veteran's reported history of continued low back disorder since active service, while competent, is nonetheless not credible.  First, as noted, the Veteran denied spine complaints upon service discharge.  Thereafter, he indicated at his June 2008 VA examination, that he first had back complaints in the 1980's when he was in sales and driving on a constant basis 5 times a week.  He then indicated during VA outpatient treatment that the onset of his low back disorder was in 2003.  Further, when examined for Social Security disability purposes in 2010, he related a history of low back complaints 10 to 15 years earlier, which could be at the earliest, 1995.  He then testified that he had low back complaints since service, but he did not report them because of the injury and death of his comrades at the time.  All these statements weigh against the Veteran's credibility as it would have been in his best interest to report problems with a low back disorder since service, if such had been the case.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  His assertions of service onset were not made until after his claim was denied.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Finally, and while not outcome determinative, emphasis is placed on the multi-year gap between discharge from active duty service (1970) and initial reported symptoms and diagnosis as early as 1980's, over 10 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Accordingly, the Board finds the Veteran's statements asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 
 
Next, service connection may be granted when the evidence establishes a causal relationship between active duty service and current complaints.  The weight of the competent evidence does not attribute the Veteran's low back disorder to active service.  

To that end, the Board places significant probative value on the June 2008  VA examination undertaken to specifically address the Veteran's low back disorder claim.  The June 2008 VA examiner opined that the Veteran's low back disorder was less likely as not caused by or a result of his active service.  The VA examiner's negative opinion was based on the lack of service medical evidence showing any complaints or injury to the low back, the fact that symptoms of low back complaints did not occur until 15 years post service, and that current changes in the lumbar spine were not traumatic in nature but a result of natural progression.  

The Board finds that the June 2008 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the June 2008 VA examiner interviewed the Veteran, and conducted a physical examination.  

Contradicting evidence of record are medical statements dated in November 2011.  Both of these statements, from the Veteran's chiropractor and his general practitioner indicate that the physical rigors of military service, were the cause of the Veteran's low back disorder.  Although both examiners indicated that they reviewed the Veteran's service treatment records and treatment records since service separation, there are findings in the medical statements that are contrary to other evidence of records.  The medical statement written by the Veteran's chiropractor indicated, in pertinent part, that multiple traumas that happened during service were the result of his low back pain.  He indicated that the traumas included carrying heavy packs, running up mountains, and intensive combat.  These findings are not a result of service treatment records or treatment records since service separation.  None of these findings are shown in the medical records and are only findings as a result of the Veteran's own provided history.  The mere transcription of medical history does not transform the information into competent medical history because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet.App. 409 (1995).  

The November 2011 statement provided by the Veteran's general practitioner is also competent but lacking in probative value.  Although the examiner states that the rigors of military service contributed to the Veteran's condition, this examiner only diagnosed the Veteran with low back pain.  A diagnosis of low back pain is not a disability for which service connection may be awarded.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Therefore, the Board finds the June 2008 VA examiner's opinion to be of the greatest probative value.  

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed low back disorder (DJD low back) and his active duty service.  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

Although the Veteran is competent to report that he had low back complaints or soreness of the low back, he is not competent to render a medical opinion as to the etiology of these claimed disorders.  Such requires a level of medical expertise that the Veteran does not possess.  Indeed, as highlighted by the June 2008 VA examiner, the Veteran's low back disorder (arthritis) was not traumatic in nature and did not present for many years since service discharge.  He indicates that this condition is of a natural progression.  Moreover, the Board finds that the June 2008 VA examiner's opinion is the most probative evidence of record, as he reviewed his records, considered his reported history, and conducted a detailed examination.  The Board does not find the Veteran's statements concerning the etiology of his claimed low back disorder to be credible, as they are inconsistent with probative and objective medical evidence of record which concluded that his claimed low back disorder was not a result of events in service.  Moreover, he claims that he has had low back disorder since service, but he gave history during the June 2008 VA examination that he first noted onset of these conditions in the 1980's, several years after service discharge.  Although the medical statements of the Veteran's chiropractor indicate this disorder occurred in service, his statements appear to be a mere transcription of the Veteran's reported medical history, and the general practitioner's medical statement was a finding of low back pain, which is not a diagnosis of a service-connectable condition.  Thus, the Board attaches greater probative weight to the clinical findings discussed at length above in the June 2008 VA examination than to the Veteran's lay statement or to the 2011 medical statements.  As such, the preponderance of the evidence weighs against a finding that the Veteran's low back disorder developed in service or is due to any event or injury in service. 

The Board has considered whether presumptive service connection for a chronic disease is warranted.  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b)when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, including degenerative joint disease/arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307, 3.309 (2012).  As the evidence of record fails to establish any clinical manifestations of degenerative joint disease of the lumbar spine within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have also not been satisfied.  

For the foregoing reasons, Shedden element 3 is not met as to a sufficient causal relationship between a low back disorder and service and therefore, the claim for service connection for low back disorder must be denied on a direct or presumptive basis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  


PTSD

The Veteran asserts that his PTSD is more severe than currently rated.  He indicates that his PTSD causes chronic sleep disturbance, which affects his daily living.  He also believes that his PTSD adversely affects his memory and causes him anger management issues. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO granted service connection for PTSD in an August 2008 rating decision.  A 30 percent rating was assigned, effective March 24, 2008, pursuant to DC 9411.  By rating decision of December 2012, the 30 percent rating for PTSD was increased to 50 percent, effective July 18, 2012.  A 50 percent rating has been effective since that date.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records, Virtual VA records, Social Security medical records, and VA examination reports dated in June 2008 and July 2012- the Board finds that the totality of the evidence supports a 50 percent rating prior to July 2012 and fails to support the assignment of a rating greater than 50 percent since July 2012 for the Veteran's PTSD.  In effect, the Veteran's rating warrants a 50 percent rating throughout the appeals period.  

The Veteran underwent a VA psychiatric examination in June 2008.  He endorsed symptoms of anxiety, depression, temper control problems, and tearfulness.  The symptoms were described as constant, chronic, and continuous.  The degree of severity of his symptoms was described as moderate.  He stated that his symptoms affected his daily functioning which resulted in difficulty staying focused when he was working.  He was noted to have poor social interaction.  He had no history of violent behavior or suicide attempts.  At the time of the examination, he was not receiving any treatment for his condition and had not received any psychotherapy for his mental condition within the past year.  He had not been hospitalized for psychiatric reasons.   

Mental status examination found the Veteran to be oriented within normal limits.  His appearance and hygiene were appropriate.  His behavior was appropriate.  Affect was normal.  His mood was good and he had no delusions.  He was intact to person, time, and place.  He described sleep impairment and needed something to help him sleep.  He experienced panic attacks on a weekly basis.  He was able to maintain minimum hygiene.  At the time of the examination, no hallucinations or delusions were noted.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  He was also able to understand directions.  He did not have slowness of thought and he did not appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Immediate memory was impaired to a mild degree.  Suicidal and homicidal ideation were absent.  There were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and they were described as anxiety, depression, impulse control problems, tearfulness, and sleep disturbance.  The diagnosis was PTSD.  His global assessment of functioning (GAF) was 59.  

The examiner stated that the Veteran currently had difficulty controlling his responses to others and was often irritable and in trouble for being inappropriate.  He felt a loss of interest and sense of worthlessness for many choices he had made.  He had a tendency to deny and avoid dealing with emotions and subsequent problems.  

VA outpatient treatment records and Virtual VA show varying levels of complaints with Veteran's PTSD treatment.  For the most part, he was alert, oriented to person, place, and time and appeared at his appointments neatly dressed and groomed.  In October 2008, he was feeling more depressed and irritable, but had no psychosis or cyclic moods.  He had problems at work and difficulty controlling his irritability.  He found Zoloft medication of little help and it was discontinued and he was placed on Wellbutrin.  In January 2009, he indicated that he liked Wellbutrin, but oral lesions developed in his mouth with its use.  He discontinued Wellbutrin and began the use of Celexa.  He had no acute psychiatric symptoms, and was alert, well oriented and in no distress.  Mild depression was noted.  In May 2009, he was having dreams and nightmares.  He reported chronic neurotic thinking and ruminating.  His global assessment of functioning (GAF) was 58.  In June 2009, he returned to Wellbutrin by mistake and oral lesions reappeared.  Celexa caused no such problems and he resumed that medication.  During the examination, his mood was described as depressed, angry, and anxious.  In October 2009, it was noted that he had no acute psychiatric symptoms.  He had no ill side effects to his medications.  He had begun the use of Ritalin and he reported improved concentration and functioning since its use.  Zoloft was noted to help him sleep better.  

In February 2010, the Veteran indicated that he stopped the use of Ritalin as he found it of little benefit.  He also had stopped the use of Zoloft.  He related that he had lost his job due to his chronic irritability and anger.  He related panic attacks and nightmares more frequently.  His GAF was 53.  In September 2010, the Veteran noted that he had been having no ill side effects from his medication.  However, he described being dysphoric and exhibiting anger.  His short term and immediate memory skills were impaired, varying from day to day.  His GAF was 51.  In December 2010, he was seen by his psychiatrist and it was indicated that his anger was difficult to control.  He had no suicidal or homicidal ideation.  His insight was intact.  His GAF was 51.  In March 2011, it was noted that the Veteran had a decrease in memory skills over the past 1 year period.  He described depression and an inability to work.  He was noted to drink episodically, and he described himself as a "social alcoholic."  Mental status evaluation indicated that he was oriented, neatly dressed and groomed, and exhibited normal behavior.  His concentration was intact.  His GAF was 51.  In December 2011, he related at his psychiatric examination that he was having difficulty dealing with his anger.  He was currently in receipt of Social Security disability and VA benefits.  He expressed a good relationship with his daughter.  He avoided crowds.  He had some suicidal ideation with no plan.  His GAF was 51.  In March 2012, he was using Zoloft which had been raised to 150 mg.  His GAF was 52.  In June 2012, he had stopped use of Zoloft, indicating a decrease in his libido.  He however, had increased feelings of fear and anxiety.  His GAF was 53.  

In August 2010, the Veteran was seen by KLM Medical Services in connection with his claim for Social Security disability.  As for his PTSD, he complained of trouble sleeping, crying spells, and a varying appetite.  He reported not enjoying things as he used to.  He was currently on medication and attending psychiatric counseling.  He stated that he believed his PTSD affected his ability to work as he avoided crowds and people in general and he got angry and frustrated.  During the examination, he was appropriate, able to follow commands, and had appropriate concentration.  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  He related that he saw a psychiatrist at the VA every 3 months for therapy and medication monitoring.  His Zoloft had again been increased, this time to 200 mg.  He related that he did not take his medication every day or he would feel like a Zombie.  He indicated that he was no longer working as he lost his job for insubordination.  He stated that between his back and his PTSD, he did not think he was able to work.  He stated he had no relationship with his family except for his daughter and grandson, and he spent all of his free time with them.  He also testified that he lived with a woman and they had a close relationship.  He has lived with her more than 10 years and their relationship started as intimate and was now more of a roommate relationship because of his anger management problems.  He related he had no close friends and he was irritable and grumpy.  He likes to fish by himself.  He related anxiety, suspiciousness, paranoia, and panic attacks.  He testified that he often felt overwhelmed or cried.  Once every other day he had suicidal ideation, but never acted on it.  He also stated that he underwent anger management classes when he was employed to no avail.  He stated he had personal hygiene problems and would not shower or bathe for a week if not required by his girlfriend.  He also stated that he had memory problems.  

In July 2012, the Veteran underwent VA psychiatric examination.  The examiner indicated, in pertinent part, the Veteran's ability to understand and follow instructions, retain instruction, concentrate, and perform simple tasks, was described as not impaired.  His ability to respond to co-workers, supervisors, and the general public was considered to be markedly impaired.  His ability to respond appropriately to changes in the work setting was considered markedly impaired.  His current GAF was 65.  He commented that he felt he was being penalized because medications helped him function and therefore blocked him from his stated goal of getting more money.  He believed that he should be compensated for going to Vietnam because he believes his life would have been better if he had gotten help sooner and he did not think he would have all of these problems.  He acknowledged that medications helped, but he stated that they had side effects and he believed this was unfair.  He noted if he did not take the medications he would be a different person.  He exhibited symptoms of depressed mood, mild memory loss, difficulty in establishing and maintaining effective work and social relationships , and difficulty in adapting to stressful circumstances.  

On this record, the Board for the entire period of this increased rating claim, considers the evidence for the Veteran's PTSD to have been productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, that more nearly approximates a 50 percent rating. 38 C.F.R. § 4.130. 

The Veteran's PTSD has not for any period of the initial increased rating claim more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While not dispositive, symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships, as required for 70 percent.   

Prior to July 2012, he had moderate symptoms of anxiety, depression, and temper control.  He had poor social interaction.  For the most part, he was alert, oriented to person, place, and time, and was neatly dressed and groomed.  He had difficulty regulating his medication and there were a number of increases and changes in the medications he took.  He had anger management issues and when he was still employed, he took classes to no avail.  His medication helped with his impulse control and he exhibited no periods of violence.  He did express some impairment of concentration, an inability to stay focused, and some memory impairment.  He related having no family relationships except with his daughter and grandson who he saw on a regular basis.  He testified that he had no close friends and he liked to fish, but only alone.  He expressed that he had panic attacks and crying spells occasionally.  This occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationship suggests symptomatology indicative of 50 percent disabling, and no more, prior to July 2012.  

Since July 2012, his symptomatology remained essentially the same and ability to respond appropriately to co-workers and supervisors remained markedly impaired.  He continued to exhibit symptoms of depressed mood, memory loss, difficulty establishing relationships both in employment and socially, and he continued to have difficulty adapting to stressful circumstances.  He admitted that his medication helped him function, and as such, his anger was more controlled.  This symptomatology since July 2012, which has been relatively the same, is indicative of no more than 50 percent disabling.  

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130 does not preclude the Veteran from receiving a higher disability rating.  However, as discussed, the totality of the evidence does not rise to the level of a 70 percent rating at any time during the appellate period.  

In reaching this decision, the Board also notes that, under 38 C.F.R. § 4.130 , the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App . 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.  

The Veteran's GAF score has been depicted at a range between 51 and a high of 65 which reflects moderate symptoms.  A GAF of 65, shown only on one occasion, is reflective of mild symptoms.  However, that GAF does not correlate with the description of his symptomatolgy at that time.  His symptomatology at that time, which was during his most recent VA examination in July 2012, showed depressed mood, mild memory loss, difficulty with work and social relationships, and difficulty adapting to stressful circumstances.  This is not indicative of mild symptomatology but moderate findings.  Although he did not have friends that he socialized with, he did note he had a close relationship with his daughter and grandson.  He no longer worked, but that has been attributed to not only his PTSD, but also to his low back disorder, for which he is not service-connected.  Put another way, the Board again finds that the totality of the evidence shows moderate impairment at best.  

The Board has considered the Veteran's statements that his PTSD, is worse.  He asserted, in essence, that he warranted an increased rating for his PTSD disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's PTSD; has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is not warranted.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's PTSD was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why the higher ratings, except for a 50 percent prior to July 2012, were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111 ; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a low back disorder is denied.  

An initial rating for 50 percent, and no more, for PTSD, prior to July 18, 2012, is granted, subject to the laws and regulations regulating monetary benefits.  

An initial rating in excess of 50 percent for PTSD, since July 18, 2012, is denied.  


REMAND

In its June 2012 remand, the Board essentially determined, in essence, that based on the Veteran's assertions that he was unable to work because of his PTSD, the issue of TDIU was raised by the record and was before the Board by virtue of his initial increased-rating claim of PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although a TDIU was not explicitly stated, the VA examiner was asked to provide an opinion as to whether the service-connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.  The claim for TDIU was to be adjudicated.  

During the pendency of the Board's remand, the Veteran was scheduled for examination for his service-connected PTSD.  Unfortunately, the TDIU claim still has not been adjudicated, and as the Board essentially has jurisdiction over this claim, consideration of the claim for TDIU must be made by the RO/AMC in the first instance.  A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall consider the TDIU issue in light of all of the evidence of record.  In so doing, the RO/AMC may proceed with any additional development deemed necessary, including the procurement of a VA examination and/or opinion, in order to determine whether the Veteran's service-connected disabilities, particularly his service-connected PTSD, results in impairment sufficient to make the Veteran unable to secure or follow substantially gainful employment for which his educational and occupational experience would otherwise qualify him. 

2..  After completion of the above, if TDIU remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


